Citation Nr: 1118078	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-29 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include heel spur plantar fasciitis, number two metatarsalgia with midtarsal joint breakdown and multiple arthritic joints through the foot and hammertoes of two through five.


REPRESENTATION

Veteran represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1965 to May 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which denied the Veteran's claim for service connection for bilateral flat feet.


FINDING OF FACT

The Veteran has current foot disabilities that are etiologically related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral foot disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the veteran in substantiating his claim.  

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

The Veteran contends that his current bilateral foot disability was caused by service, including his in-service treatment for calluses and wearing shoes that were too small for his feet.

An April 1965 service entrance examination was negative for any relevant abnormalities, but the Veteran reported foot trouble in an accompanying Report of Medical History (RMH).  

Pain and calluses across the ball of both feet, with the right worse than the left, were found in November 1965.  The Veteran was noted to have worn metatarsal arch supports.  Pain across the first metatarsal of both feet was noted in December 1965.  In February 1966, the Veteran was noted to have pain across the "meta heads" of both feet.  He reported having arch supports in civilian life.  A second February 1966 podiatry note indicates that the Veteran was doing increased physical training due to overseas orders and had some symptoms after this training.  This treatment note also indicates that some sort of insert had improved his condition.

A May 1967 service discharge examination noted the presence of bilateral bunions and the Veteran reported foot trouble in his accompanying RMH.  

The Veteran underwent a VA foot examination in June 2008 to evaluate whether he had flat feet related to service.  The examination reflects the Veteran's reports of callous formations and the use of shoe inserts.  He was treated during service for blisters on the feet.  Current pain or blisters were denied.  He reported that his condition was "okay" so long as he wore inserts.  Physical examination was negative bilaterally for painful motion, swelling, tenderness, instability, weakness, hammertoes, hallux valgus, hallux rigidus, a vascular foot abnormality, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, foot muscle atrophy or other foot deformity.  There was evidence of abnormal weight-bearing in the presence of callosities bilaterally.  Achilles alignment was normal bilaterally and there was no malalignment in the forefoot or midfoot bilaterally.  There was no pronation or pain on manipulation bilaterally.  There was an arch present on non-weight bearing and on weight bearing in both feet.  Following this examination, no diagnosis was made as the foot examination was normal.  The examiner opined that it was less likely than  not that the Veteran's bilateral flat feet were due to or caused by the treatment of calluses in service as there were no real objective findings of the condition on examination.

A March 2009 opinion from Dr. P. S., a private podiatrist, noted that the Veteran suffered from multiple foot problems including heel spur plantar fasciitis, metatarsalgia with midtarsal joint breakdown, multiple arthritic joints throughout the foot and hammertoes two, three, four and five bilaterally.  The Veteran has multiple foot problems which he claims may be service related.  The podiatrist noted that he had reviewed the attached records, which were copies of the Veteran's service treatment records.

A May 2009 VA podiatry examination reflects the Veteran's reports of daily pain located at the arch and ball of the foot and proximal toes as well as stiffness in the toes, both bilaterally.  There was fatigability along the dorsal foot bilaterally and lack of endurance in the toes and ball of the foot bilaterally.  There was swelling, heat and redness in the first metatarsophalangeal (MTP) of the right foot.  Swelling, heat, redness and weakness were denied in the left foot.  

His symptoms were aggravated by walking in fields, on concrete, hunting or being on his feet all day long and were relieved by elevating his feet and using ibuprofen and insoles.  He used an over-the-counter orthotic insert but his private podiatrist also recommended arch supports that he has not yet obtained.  He had been diagnosed as having gout about two or three years ago with attacks that occurred in the bilateral great toes at the MTP joint with the right foot worse than the left.  His last gouty attack occurred two months ago in his right foot at the first MTP joint with swelling and redness in this toe.

Physical examination conducted by the May 2009 VA podiatrist found hammertoes between two and five without a claw foot bilaterally.  There was tenderness along the plantar aspect and heel as well as callosities to the medial heel.  Examination was negative for painful motion, swelling, instability, weakness, hallux valgus, hallux rigidus, vascular foot abnormalities, pes cavus, malunion or nonunion of the tarsal or metatarsal bones.  Achilles alignment was normal bilaterally for weight-bearing and non weight-bearing.  There was no forefoot malalignment, midfoot malalignment or pronation bilaterally.  An arch was present on weight-bearing and non weight-bearing.  

Accompanying bilateral foot X-rays reveals bilateral calcaneal enthesophytes and mild bilateral midfoot degenerative joint disease.  Following this examination and a review of the Veteran's claims file, diagnoses of bilateral calcaneal enthesophytes, mild bilateral midfoot degenerative joint disease, plantar fasciitis, metatarsalgia and hammertoes two through five bilaterally were made.

The examiner opined that she could only speculate as to whether or not the Veteran's foot condition during service was consistent with any possible cause of his current bilateral foot condition.  Although the Veteran claimed that his in-service foot condition continued from service, he has not sought any chronic continuous medical care until recently in 2009.  

He told the examiner that he was forced to wear size 12 shoes during service, including while performing heavy physical training exercises, as they did not have size 13 shoes.  He now wore size 14 shoes comfortably.  She noted that he had been seen in November 1965 as his arch support had worn out, but there was no record of exactly when he obtained this arch support, including whether it was provided during service or obtained prior to service.  He was seen in December 1965 for pain along the bilateral first phalanx and in February 1966 for pain along the bilateral metatarsal heels.  Another visit occurred in February 1966, the text of which was difficult to read, but appeared to state that inserts had improved his condition.  

She reported, incorrectly, that there was no separation examination performed to document issues with his feet, and there was no medical care for more than 42 years since his service complaints.  He reported that he "just dealt with" the problems all these years and did not mention it to his treating primary care physician during his lifetime of medical care.  

The May 2009 VA podiatry examiner further noted that the Veteran's private podiatrist had provided a letter detailing the Veteran's multiple diagnoses but these diagnoses were not noted in the initial podiatry and clinic complaints in 1965 and 1966.  The Veteran did not have calluses in the mid-ball of his foot today which were seen initially in-service in 1965; the only calluses were located in the medial heel.  

Due to his plausible verbal statement, unknown time frame for insoles, possible small shoe size in service, lack of clear service legible records (i.e., it is difficult to read the clinic notes), lack of care by a physician until 2009, the lengthy timeframe without any foot care, his current examination and complaints, the examiner could only speculate as to whether or not the Veteran's foot condition during service was consistent with any possible cause of his current bilateral foot condition.

Analysis

The Veteran has a current disability has he has been diagnosed with a variety of foot disabilities, including bilateral calcaneal enthesophytes, mild bilateral midfoot degenerative joint disease, plantar fasciitis, metatarsalgia and hammertoes.  There is also evidence of foot disabilities in service.  These are documented in the service treatment records.

In order for the Veteran's current bilateral foot disability to be recognized as service connected, the competent evidence of record must establish a direct link between the condition and an in-service injury of disease or that arthritis manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.309; Shedden and Hickson, supra.  

The Veteran has provided competent reports of a continuity of symptomatology since service.  At least one VA examiner has found his reports to be plausible.  The record does not contradict his reports, and the Board concludes that his reports are credible.  The first VA examiner considered only issue of pes planus or flat feet.  The second examiner essentially refused to provide an opinion.  The private podiatrist also provided no opinion as to whether the claimed foot disabilities are related to service.  These opinions weigh neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

The Veteran's reports are competent and credible.  They constitute the only probative evidence as to whether the current foot disabilities are related to service.  Accordingly, the criteria for the Veteran's current foot disabilities diagnosed as heel spur plantar fasciitis, number two metatarsalgia with midtarsal joint breakdown and multiple arthritic joints through the foot and hammertoes of two through five, are met.  The appeal is granted.   


ORDER

Entitlement to service connection for heel spur plantar fasciitis, number two metatarsalgia with midtarsal joint breakdown and multiple arthritic joints through the foot and hammertoes of two through five, claimed as a bilateral foot disability, is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


